IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT



 COMMONWEALTH OF PENNSYLVANIA,                       No. 11 MM 2021

                      Respondent



               V.




 RAYMOND FRANKLIN PEAKE, III,

                      Petitioner



                                          ORDER




PER CURIAM

       AND NOW, this 23rd day of April, 2021, the "Notice of Motion for an Order

Accepting Notice of Petition for Certification Filed `As Within Time,"' treated as a Petition

for Leave to File Petition for Allowance of Appeal Nunc Pro Tunc, is DENIED.